DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendments/Response filed on 03/02/2022. Claims 1, 7, 16, 18 and 19 have been amended. Claims 21-26 have been added. Claims 10, 12-15 and 17 have been cancelled. Claims 1-9,11, 16, and 18-26 are currently pending and have been examined. 
 
Response to Amendments
The examiner fully acknowledges the amendments to claims 1 and 16 filed on 03/02/2022. The applicant’s amendment to claim 7 is  sufficient to overcome the rejection under 35 U.S.C. 112. 
The Applicant’s amendment to claim 1 is not sufficient to overcome the rejection of claim 1 based upon U.S.C. 35 102 rejection in view of Rothweil (US Patent No. 7743455), thus the rejection is maintained. 
 The Applicant’s amendment to claim 16 is sufficient to overcome the rejection of claim 16 
based upon U.S.C. 35 102 rejection in view of Erenyi (US Patent No. 3226888). However, the amendment substantially constitutes adding what was recited in claim 17 to claim 16. Claim 17 was rejected under 35 U.S.C. 103 as being unpatentable over Erenyi (US Patent No. 3226888) in view of Tanimoto et al (US Patent No. 8678884). As such, the 102 rejection in view of Erenyi is withdrawn, but the 103 rejection in view of Erenyi and Tanimoto from the previous office action is now applied to claim 16 and maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the electromagnets". Claim 26 depends upon claim 23, wherein the applicant has established the power tool has a shroud that includes “one or more magnets that generate a magnetic field.” However, the magnets being “electromagnets” has not been recited in any part of claim 23. There is insufficient antecedent basis for this limitation in the claim, and thus is rejected. For examination purposes, claim 26 will be interpreted as follows: - - the cleaning system of claim 23, further comprising an electronic controller that varies electrical current supplied to [[the]] electromagnets to adjust a strength of the magnetic field responsive to a user input. - - 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9, 11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rothweil (US Patent No. 7743455).
In regards to claim 1,
 A cleaning system for cleaning a surface of a ferromagnetic object, the cleaning system comprising: 
a device body (cleaning head 24) defining a cleaning face having an abrasive layer (Rothweil claim 1 lines 32-33: a cleaning sheet over said lower surface of said cleaning head ) configured for selective placement against the surface, the device body (cleaning head 24) comprising a magnetic system configured to generate a magnetic field of a strength that is adjustable (Rothweil abstract: The present invention is a device for cleaning surfaces comprising… and a magnetic means. The magnetic means is removably attached to the cleaning head and provides a magnetic field to its lower surface) in relation to the abrasive layer (Rothweil claim 1 lines 32-33), 
wherein the magnetic field generated by the magnetic system is configured to urge the abrasive layer (Rothweil claim 1 lines 32-33) against the surface of the ferromagnetic object with a magnetic force corresponding to the strength of the magnetic field (Rothweil page 5 lines 25-30: use magnetism to assist in collecting dust or dirt that is susceptible to a magnetic field.)
wherein the device body (cleaning head 24) includes a guide portion projecting outward from a first edge of the cleaning face to form an interior-facing corner with the cleaning face (see annotated drawing). 

    PNG
    media_image1.png
    521
    783
    media_image1.png
    Greyscale


	In regards to the recitation of “system is configured to urge the abrasive layer against the surface of the ferromagnetic object with a magnetic force corresponding to the strength of the magnetic field,” is interpreted as functional language. 
	Regarding Claim 1, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”
	Though Rothweil doesn’t recite the intended use of urging the apparatus’s bottom surface towards/against the surface of the ferromagnetic object that it is performing work upon, Rothweil does employ a magnetic system that exerts a magnetic field for the purpose of attracting objects to it. Since the system for magnetism is housed within and attached to Rothweil’s apparatus, any magnetic field exerted would create a pull between the apparatus and anything in the vicinity that was susceptible to the magnetic forces of the field. This would mean the magnetic system would attract Rothweil’s apparatus to a ferromagnetic object and its surfaces, as well as the object and surface towards Rothweil. 

In regards to claim 2,
The cleaning system of claim 1, wherein the magnetic system includes a plurality of magnets (magnets 32; Rothweil page 9 line 65- page 10 line 5: In one preferred construction the cleaning head 24 comprises two or more slots 31 for receiving a flexible magnetic sheet or a platform containing two or more rigid magnets 32 (FIG. 3A). The slots 31 are positioned so that the largest surface area of the flexible magnetic sheet or platform containing the rigid magnets 32 are parallel to the surface being cleaned. The slots 31 may be provided at one or more locations along the perimeter edge 25 of the cleaning head 24.); wherein the device body (cleaning head 24) further defines one or more receptacles or mounts (slots 31) that accommodate one or more select magnets (magnets 32) of the plurality of magnets (magnets 32); and 
wherein the one or more select magnets (magnets 32) accommodated by the one or more receptacles or mounts (slots 31) are removable (Rothweil abstract: The magnetic means is removably attached to the cleaning head and provides a magnetic field to its lower surface) from the one or more receptacles or mounts (slots 31) of the device body (cleaning head 24).





In regards to claim 3, 
The cleaning system of claim 2, wherein the device body (cleaning head 24) is formed of a non-magnetic material (Rothweil page 6 column 4 lines 47-50: The housing may be prepared having both a head portion and a handle portion within the same element. This configuration may be achieved by form molding plastic into a single unit having a head on one end and a handle on the other.)

In regards to claim 5,
 	The cleaning system of claim 2, wherein the strength of magnetic field generated by the magnetic system is by adjusting a positioning (Rothweil page 5 column 2 lines 2-35: Alternatively, the means to regulate the strength of the magnetic field is a chamber within said cleaning head having a platform containing a flexible magnetic sheet or one or more rigid magnets positioned parallel to the surface being cleaned, said platform affixed to an adjustment means for raising and lowering said platform within said chamber) of one or more of the plurality of magnets (magnets 32) in relation to the abrasive layer (Rothweil claim 1 lines 32-33).

In regards to claim 9,
 	The cleaning system of claim 1, wherein the abrasive layer (Rothweil claim 1 lines 32-33) is mounted to and removable from the cleaning face of the device body (cleaning head 24) (Rothweil page 5 column 1 lines 53-54: a cleaning head with a flat surface on which a cleaning sheet or cloth is secured; column 2 lines 17-19: At least one attachment means is provided on the upper surface or perimeter edge for securing a cleaning sheet over the lower surface of the cleaning head).

Claim 10 has been cancelled as of amendments filed 03/02/2022.

In regards to claim 11, 
The cleaning system of claim 1, wherein the device body (cleaning head 24) includes one or more handles (Rothweil page 7 column 5 lines 24-29: Alternatively, if the handle and cleaning head are not prepared as a single unit, one or more handles may be provided having desired shapes and lengths for the users particular cleaning needs that may be affixed to head prior to use; page 6 column 4, lines 47-52: The housing may be prepared having both a head portion and a handle portion within the same element. This configuration may be achieved by form molding plastic into a single unit having a head on one end and a handle on the other. Alternatively, the housing may be constructed to provide a head to which a handle may be attached or affixed) configured to enable a user to move the abrasive layer (Rothweil claim 1 lines 32-33) of the cleaning face relative to the surface.





Claim 23 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Valentini (US PG Pub No. 20200384596).
In regards to claim 23, 
A cleaning system for cleaning a surface of a ferromagnetic object, the cleaning system comprising: 
a power tool (power tool 1) that includes 
a tool body (see at least controller 28, motor 4, switch 27, motor shaft 5, means 7, 8 for transforming rotation movement of the motor shaft 5) and 
a power take-off element (backing pad 3 consisting of least base plate 12, absorption plate 13 and abrasive layer 14) moveable relative to the tool body (abstract: The power tool (1) further comprises in the housing (2) a motor (4) with a motor shaft (5) adapted for performing a rotational movement about an axis of rotation (6), and means (7, 8) for transforming the rotational movement of the motor shaft (5) into the orbital or random orbital movement of the backing pad (3)), the power take-off element (backing pad 3) including 
an abrasive layer (abrasive member 14) mounted to 
a distal end of the power take-off element ([0031] The backing pad 3 preferably comprises a planar base plate 12 made of a rigid material (e.g. plastic and/or metal), a planar absorption plate 13 attached to a bottom surface of the base plate 12 and made of a resilient material (e.g. soft plastic or rubber), and a preferably sheet-like abrasive member 14 attached to a bottom surface of the absorption plate 13); and 
a shroud (housing 2) mounted to the tool body (see at least controller 28, motor 4, switch 27, motor shaft 5, means 7, 8 for transforming rotation movement of the motor shaft 5) of the power tool (power tool 1), the shroud (housing 2) defining 
an interior region(see annotated figure below) that provides clearance between the shroud (housing 2) and the power take-off element (backing pad 3) to accommodate movement of the power take-off element within the interior region (Craft abstract); wherein the shroud (housing 2) includes 

    PNG
    media_image2.png
    592
    857
    media_image2.png
    Greyscale

one or more magnets (magnetic elements 16 and 17) that generate a magnetic field that urges the abrasive layer (abrasive member 14) toward the surface of the ferromagnetic object (work surface 30 of the workpiece).

Though Craft doesn’t recite the intended use of urging the apparatus’s bottom surface towards/against the surface of the ferromagnetic object that it is performing work upon, Craft does employ a magnetic system that exerts a magnetic field for the purpose of assisting in the orbital motion of the backing pad. Since the system for magnetism is housed within and attached to Craft’s apparatus, any magnetic field exerted would create a pull between the apparatus and anything in the vicinity that was susceptible to the magnetic forces of the field. This would mean the magnetic system would attract Craft’s apparatus to a ferromagnetic object and its surfaces, as well as the object and surface towards Craft. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rothweil (US Patent No. 7742455) in view of Ariyoshi (US PG Pub No. 20060261812)
In regards to claim 4,
The cleaning system of claim 2, wherein the plurality of magnets (magnets 32) include at least a 
first magnet and a second magnet (Rothweil page 5 column 2 lines 23 with cleaning sheet-26: In another embodiment the means to regulate the strength of the magnetic field are two or more slots provided in the perimeter edge of the cleaning head able to receive a flexible magnetic sheet or a platform containing one or more rigid magnets); a receptacle or mount (slot 31) of the device body (cleaning head 24).
Rothweil fails to explicitly disclose “wherein a strength of a magnetic field generated by the first magnet differs from a strength of a magnetic field generated by the second magnet; and  
wherein the strength of the magnetic field generated by the magnetic system is adjustable by replacement of the first magnet with the second magnet” at a receptacle or mount. 
However, Ariyoshi teaches in paragraph [0031], “by adjusting the positions and the number of the magnetic shims 301 arranged in the first and second magnet bodies 1 and 2, the magnetic-field homogeneity is raised to several ppm that is a tolerance value. In general, the magnetic shims 301 are arranged in such a way that, after analyzing in detail the magnetic moment, of each magnetic shim, that differs depending on the position thereof, and magnetic-field components, in the homogeneous static-magnetic-field space region 30, that are created by the magnetic moment, by, based on the results of analyzing erroneous magnetic-field components in the case of the magnetic-field homogeneity of several hundreds ppm, setting a compensation amount for each erroneous magnetic-field component, the respective positions and numbers are optimized.” 
Rothweil and Ariyoshi are considered to be analogous to the claimed invention because they are in the same field of implementing multiple magnetic elements in order to influence other objects with the generated magnetic field. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothweil to incorporate the teachings of Ariyoshi and include at least two magnets that are position adjustable for the purpose of impacting the strength of the resulting magnetic field or fields. The adjustment of the magnets would positively impact the field homogeneity/uniformity, which would assist in making sure the contact surfaces have a more evenly distributed contact force which should positively impact uniform cleaning/abrading processes. 


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rothweil (US Patent No. 7743455) in view of Wang et al. (US PG Pub No. 20070169709).
In regards to claim 6, Rothweil discloses
 	The cleaning system of claim 1, wherein the magnetic system includes: 
one or more electromagnets (Rothweil page 6 column 3 lines 45-48: A magnetic field may be generated by using permanent magnets or by an electromagnet wherein the field is generated by passing electricity through a coil of wire); and 
Rothweil fails to disclose “an electronic controller that varies electrical current supplied to the one or more electromagnets to adjust the strength of the magnetic field responsive to a user input.”
However, Wang teaches in paragraph 0037, “FIG. 2 illustrates a perspective view of a hand-held electromagnetic collector 200 in accordance with the present disclosure. The electromagnetic collector 200 has a handle 210, the front of which is attached to stem 230. The front of the stem 230 has a hinge 240 that is attached an electromagnetic plate 250. Batteries (not shown) to operate the electromagnetic plate 250 may be contained, for example, in the handle 210, and a trigger 220 on the stem 230 is used to selectively power on and power off the electromagnetic plate 250. [0038] electromagnetic collector 200 may be removed and replaced with voltage/current regulators (not shown) in the handle 210.”
Rothweil and Wang are considered to be analogous to the claimed invention because they are in the same field of cleaning devices with a bottom surface that contacts a workpiece and includes magnets or electromagnets within the device for the purpose of making use of the attractive forces resulting from generated magnetic fields. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothweil to incorporate the teachings of Wang and include a trigger as a controller to power on and off the electromagnet. The ability to control the electromagnet allows for easy disengagement from a magnetic surface, or for discarding of particles that have been collected on the bottom of the cleaner (Wang paragraph 0036: because the particles collected by the magnetic plate 150 may be simply removed by powering off the electromagnet.)	


In regards to claim 7, Rothweil as modified discloses
 	The cleaning system of claim [[1]] 6, wherein the electronic controller maintains the strength of the magnetic field at a constant strength following adjustment of the strength of the magnetic field responsive to the user input (Wang paragraph [0037]: a trigger 220 on the stem 230 is used to selectively power on and power off the electromagnetic plate 250. When powered on, the bottom surface 252 of the magnetic plate 250 may be used.)

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rothweil (US Patent No. 7743455) in view of Hampl et al (US Patent No. 5105585).
In regards to claim 8, 
 	The cleaning system of claim 1, wherein the abrasive layer (Rothweil claim 1 lines 32-33).
Rothweil fails to disclose “is permeable by ferromagnetic particulate produced from the surface of the ferromagnetic object.” 
However, Hampl teaches a plurality of through apertures 130 are formed in sanding pad 118 (Hampl page 6 column 4 lines 29-30). 

    PNG
    media_image3.png
    200
    525
    media_image3.png
    Greyscale

Rothweil and Hampl are considered to be analogous to the claimed invention because they are in the same field of devices that have cleaning/brush elements and attractive forces used to affect an object being worked upon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothweil to incorporate the teachings of Hampl and employ apertures in the cleaning sheets disposed on the base of the bottom surface of the apparatus, along with an attractive force in order to ensure particles resulting from the cleaning and abrading process are not released into the general atmosphere. Hampl makes use of an exhaust system where “this air flow, which is bound to be very small because sanding pad 118 is being firmly pressed to the workpiece to accomplish the intended sanding, entrains a portion of the fine particulates between sanding surface 120 and the workpiece to draw them through moving apertures 130, through plenum 116, and thus out with exhausted air flowing away from the sander 100 through exhaust air line 110 (Hampl page 6 lines 42-50).”  In the case of Rothweil, towards the bottom surface 23 where magnetic forces would hold the ferromagnetic particles until disposed of.  

Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erenyi (US Patent No. 3226888) in view of Tanimoto et al (US Patent No. 8678884).

In regards to claim 16, Ereyni discloses
A cleaning system for cleaning a surface of a ferromagnetic object, the cleaning system comprising: 
a device body forming a shroud (fabric reinforcement 11) mountable to a power tool (power motor 13) that includes a power take-off element (iron cylinder 8), the shroud (fabric reinforcement 11) defining an interior region that is configured to accommodate and partially surround the power take-off element (iron cylinder 8; see annotated drawing); 

    PNG
    media_image4.png
    513
    459
    media_image4.png
    Greyscale

wherein the shroud (fabric reinforcement 11) comprises a magnetic system configured to generate a magnetic field (permanent magnet 6) urging a distal end of the power take-off element (iron cylinder 8) toward the surface of the ferromagnetic object with a magnetic force corresponding to a strength of the magnetic field.
Ereyni fails to disclose that the shroud “includes a plurality of magnets of the magnetic system located on opposing sides of the interior region.”
However, Tanimoto teaches “The housing 2 contains multiple magnets 21 such as permanent magnets or electromagnets facing the lower disk surface 20 of the coil disk 10 and spaced in the circumferential direction and an annular iron yoke…” 
Ereyni and Tanimoto are considered to be analogous to the claimed invention because they are in the same field of abrasive tool that employs a magnetic element within their housing.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ereyni to incorporate the teachings of Tanimoto and implement a plurality of mangetic elements within the device housing. A plurality of magnetic elements allows for a stronger magnetic field, or for the case of the use of electromagnets, a variability in the magnetic field through the control of the current used in the electromagnets. 

In regards to claim 18, Ereyni as modified teaches
 The cleaning system of claim 16, wherein the plurality of magnets include permanent magnets that each generate a persistent magnetic field (see rejection in claim 16).

In regards to claim 19, Ereyni as modified discloses
The cleaning system of claim 16, wherein the plurality of magnets include electromagnets that each generate a magnetic field responsive to electrical current being supplied to the electromagnets (see rejection in claim 16).

In regards to claim 20, Ereyni as modified discloses 
The cleaning system of claim 16, further comprising: the power tool (power motor 13) mounted to the shroud (fabric reinforcement 11) with the power take-off element (iron cylinder 8) accommodated by the interior region (see annotated drawing in claim 16); 
and an abrasive layer (abrasive disc 1) mounted to the distal end of the power take-off element (iron cylinder 8).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Erenyi (US Patent No. 3226888) in view of Tanimoto et al (US Patent No. 8678884) and in further view of Craft et al. (US PG Pub No. 20180369981).

In regards to claim 21, Ereyni as modified discloses
the cleaning system of claim 20, wherein the abrasive layer (abrasive disc 1) and the shroud (fabric reinforcement 11). 
Ereyni as modified fails to disclose “and a surface-interfacing face of a distal end of” the shroud “are co-planar”. 
However, Craft teaches a surface-interfacing face of a distal end of a shroud that is co-planar with the abrasive layer through the form of a skirt 51, that is meant to retain slurry’s during operation. Slurry retention requires it make contact with the work surface while the assembly 40, comprising pucks 45 made of compacted stool of stainless fibers holding grinding grits, and powder make contact and work the workpiece (Craft paragraph 0094). 

    PNG
    media_image5.png
    406
    985
    media_image5.png
    Greyscale

 
Ereyni and Craft are considered to be analogous to the claimed invention because they are in the same field of polishing and grinding apparatuses that employ magnetic elements.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ereyni to incorporate the teachings of Craft and provide a shroud that makes contact with the workpiece being polished so that it’s distal end is coplanar with the abrasive layer’s surface contacting the workpiece, so that as particles are abraded, the debris is better retained within the confines of the shroud, reducing cleanup and creating a more efficient process. 

In regards to claim 22, Ereyni as modified discloses
the cleaning system of claim 21, the shroud (fabric reinforcement 11) surrounds the power take-off element (iron cylinder 8) within a plane of the surface-interfacing face (per modification in claim 21) of the shroud (fabric reinforcement 11).

    PNG
    media_image6.png
    498
    599
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    406
    985
    media_image5.png
    Greyscale

NOTE:
As understood, through the modification brought through the teaching of Craft, then as the shroud now surrounds the abrasive layer, it would further surround the power take off element, thus causing the power take off element to be “within a plane of the surface-interfacing face of the shroud.”

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Valentini (US PG Pub No. 20200384596) in view of Craft et al (US PG Pub No. 20180369981).
In regards to claim 24, 
the cleaning system of claim 23, wherein the abrasive layer (abrasive layer 14) and the shroud (housing 2).
Valentini fails to disclose “and a surface-interfacing face of a distal end of” the shroud “are co-planar”. 
However, Craft teaches a surface-interfacing face of a distal end of a shroud that is co-planar with the abrasive layer through the form of a skirt 51, that is meant to retain slurry’s during operation. Slurry retention requires it make contact with the work surface while the assembly 40, comprising pucks 45 made of compacted stool of stainless fibers holding grinding grits, and powder make contact and work the workpiece (Craf paragraph 0094). 

    PNG
    media_image5.png
    406
    985
    media_image5.png
    Greyscale

 
Valentini and Craft are considered to be analogous to the claimed invention because they are in the same field of polishing and grinding apparatuses that employ magnetic elements.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valentini to incorporate the teachings of Craft and provide a shroud that makes contact with the workpiece being polished so that it’s distal end is coplanar with the abrasive layer’s surface contacting the workpiece, so that as particles are abraded, the debris is better retained within the confines of the shroud, reducing cleanup and creating a more efficient process. 

In regards to claim 25, 
the cleaning system of claim 24, wherein the distal end of the shroud (housing 2) surrounds the power take-off element (backing pad 3) within a plane of the surface-interfacing face of the shroud (housing 2).


    PNG
    media_image7.png
    592
    857
    media_image7.png
    Greyscale

As understood, through the modification brought through the teaching of Craft, then as the shroud now surrounds the abrasive layer, it would further surround the power take off element, thus causing the power take off element to be “within a plane of the surface-interfacing face of the shroud.”

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Valentini (US PG Pub No. 20200384596) in view of Valentini (US PG Pub No. 20190291233).
In regards to claim 26, Valentini discloses 
The cleaning system of claim 23, further comprising an electronic controller (controller 28).
Valentini (20200384596) fails to disclose that the controller “varies electrical current supplied to [[the]] electromagnets to adjust a strength of the magnetic field responsive to a user input.”
However, Valentini (20190291233) teaches “[0046] According to an alternative embodiment of the invention shown in FIGS. 5 and 6, the first magnetic elements 16 are embodied as solenoids (electromagnets), which can be electrically activated and deactivated thereby provoking them to create a magnetic field 24 or not. [0048] In the electric machine tool 1 powered by the electric motor 4 electricity is available for energising the solenoids 16.” Valentini (20200384596) recites within its specification that “[0028]…a controller 28, e.g. in the form of knurled wheel, for controller the speed of the motor.” Both of Valentini’s publications are considered to be analogous as they are hand-held power tools for grinding a work piece that employ magnetic elements. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valentini (20200384596) with the teachings of Valentini (20190291233) and provide electromagnets that could have their fields adjusted by varying the speed of the electric motor through the use of an electric controller. The adapting of controllable electromagnets would allow for the power tool be adaptable to different types of working movements without needing the switching of a mechanical gear or transmission, improving efficiency and simplicity during operation (Valentini 20190291233 paragraph [0015]). 
 
Response to Arguments
The applicant’s arguments, see pages 8 and 9, filed 3/02/2022, with respect to the rejection of claim 1, and subsequently claims 2-3, 5, and 8-11, under U.S.C. 35 102 from the previous office action have been fully considered. The examiner acknowledges that applicant respectfully traverses the 102 rejection, however elected to amend the subject matter from claim 10. The applicant presents that the annotated figure identifies an “exterior-facing corner” as opposed to an “interior facing corner”. 

    PNG
    media_image1.png
    521
    783
    media_image1.png
    Greyscale

However, by using the term “with cleaning face” the examiner was hoping make it understood that even though Rothweil doesn’t provide a figure with an underside view of their cleaning implement, that underside has structure for the cleaning face to be affixed to. As shown, there is an exterior edge, but that means conversely there would have be an interior edge corner opposite to it. The argument presented in regards to claim 1 and 10 are fully considered, but found unpersuasive. As the elements in 10 claim were rejected as being anticipated by Rothweil, by moving the claimed elements into claim 1 does not overcome the rejection set forth in the previous office action. The rejection of the amended claim 1 remains as anticipated by Rothweil, and the rejection from the previous office action is substantially maintained. 
	The applicant’s arguments, see page 9, filed 3/02/2022, with respect to the rejection of claims 4-8 under 35 U.S.C. 103 with Rothweil being modified through a variety of other teachings have been fully considered and found unpersuasive. The office maintains that the incorporating of the subject matter recited in claim 10 into claim 1 does not overcome the rejection as being anticipated by Rothweil set forth in the previous office action. The applicant’s arguments that the teachings of Ariyoshi, Wang and Hampl would not overcome the deficiencies in Rothweil, however the office remains unpersuaded to acknowledge Rothweil possesses what the applicant has regarded as deficiencies distinguishing their claimed invention from Rothweil. Therein, the rejections of claims 4-8 are upheld, as the rejection of claim 1 as being anticipated by Rothweil is being upheld. 
The applicant’s arguments, see pages 9-12, filed 3/02/2022, with respect to the rejection of claim 16, and through relation claims 17-19, with claim 16 rejected under U.S.C. 102 being anticipated by US Patent 3226888 (Erenyi) in the previous office action, and claims 17-19 under U.S.C. 103 in view of Erenyi and US Patent No. 8678884 (Tanimoto) have been fully considered. 
The office recognizes that the features of claim 17 have been added through amendment to claim 16, thus the 102 rejection is withdrawn. However, as claim 17 included matter that was not considered patentable, the new rejection of claim 16 is substantially the same, incorporating the 103 teaching from the previous office action. 
The first remark is directed towards the nature of Erenyi’s fabric reinforcement in comparison with the claimed shroud. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The applicant has pointed out that their power take off element would move independently from the shroud, however the fabric reinforcement element still defines a space for which the element within Erenyi being equated to the claimed power take off element to reside. As such, though it doesn’t function in the same manner, the function of providing a space for the power take off element is met. 
The applicant has also pointed out that Ereyni’s configuration “would potentially  increase  vibration propagation through the tool body” and that the disclosure of Erenyi is unable to provide the potential advantages of the claimed configuration. This is fully acknowledged, however applicant is reminded that arguments of counsel cannot take the place of evidence in the record.  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include, in part, inoperability of the prior art (See MPEP 716.01(c)).  Furthermore, the disclosure of the prior art does not need to explicitly state the prior art’s ability to meet the advantages of the prior art.  Even further, applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Thus, unless the “advantages” are recited in the claims, they do not need to be addressed in the claim rejections.  Therefore, these arguments are not found persuasive.
The applicant has argued that the combination of Tanimoto and Erenyi would not anticipate their claimed invention.  In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The office acknowledges that the applicant is arguing their shroud is a piece that is separate from the power take off element and would move independently of it, or rather it would not move as the power take off element rotates and works the ferromagnetic surface. However, as claimed, the shroud moving in unison with the power take off unit is not excluded. Webster defines shroud as “something that covers, screens or guards.” As such, the fabric reinforcement 11 of Ereyni covers its magnetic element. Further, the teaching of Tanimoto was focused on employing a plurality of magnets as opposed to one singular magnetic element. The office fully acknowledges that Tanimoto’s purpose for the magnets is different from Ereyni and the claimed invention, however the use of a plurality of magnets is established within powered abrading devices, and that was the focus of incorporating Tanimoto as a reference. As such, the arguments regarding claims 16-19 are fully considered but found unpersuasive. 
	The applicant’s arguments, titled “Formal matters, see page 13, filed 3/02/2022, with respect to the objections to claims 5 and 14 are fully considered and found persuasive. “Positioning” will be read as a noun, and the objections set forth in the previous office action are rescinded and suggested claim language removed. Note claim 14 was cancelled, thus argument now applies to claim 5 solely. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panergro et al. (US Patent No. 851779) teaches an apparatus including a surface preparation device for moving a backing pad in a random orbital motion, a first ball joint connected to the device, a second ball joint connected to the first ball joint; and a robotic end effector, connected to the second ball joint, for pressing the device against a surface.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723